DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected the following species in their response filed 07/15/2022:
Set #1: Species A (FIG. 5A)
Set #2: Species 4 (FIG. 7D)
Set #3: Species III (FIG. 8D)
Set #4: Species i (FIG. 9B)
Set #5: Species a (FIGs. 10A & 11A)
Set #6: Species 1.3 (FIG. 13C)
Set #7: Species 1(b) (FIG. 17B)
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
ELECTRONIC DEVICE INCLUDING DISPLAY HAVING IRREGULAR CONDUCTIVE PATTERN FOR REDUCING NOISE FROM DIFFRACTED LIGHT (or similar)

Claim Objections
Claim 10 are objected to because of the following informalities:  
Regarding Claim 10:
In Line 1: Before “wire”, insert ---transparent--- to be consider with its antecedent recited in parent Claim 9, Line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 7-8 are also rejected for depending from indefinite Claim 6.
Regarding Claim 4:
	In Lines 2-3:
The limitation of “the subpixels of the pixels in the first area” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “subpixels of the pixels in the first area”.
In Lines 3-4:
The limitation of “the subpixels in the second area” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “subpixels in the second area”.

Regarding Claim 6:
The following limitation, replete with obvious typographical mistakes and syntax errors, renders the claim incomprehensible to the point of indefiniteness:
“wherein a first pixel comprising in the first area comprises fewer subpixels than a second pixel comprising in the first area comprises identical subpixels as the second area.”
After seeking clarification from Applicant’s representative Mirut Dalal during an interview conducted 08/02/2022, for examination purposes Claim 6 will be interpreted as the following:
“wherein the pixels comprise a first pixel in the first area, a second pixel in the first area, and a first pixel in the second area; 
wherein the first pixel in the first area comprises fewer subpixels than the second pixel in the first area, and the first pixel in the second area comprises a same number of subpixels as the second pixel in the first area.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9-12, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2019/0130822 to Jung et al. (from hereinafter Jung; the Examiner notes that Jung claims priority to Korean Pub. 2017-0113066 A published 10/12/2017)
Regarding Claim 1, Jung teaches an electronic device (see e.g. Figs. 6A-B, 7, 9A-B, 10A-B, & 11-13; see Fig. 12 reproduced below for convenience) comprising:
a sensor module (e.g. 740; see Fig. 7 & ¶ [0140-150]) configured to emit or detect light; and
a display (e.g. 720; see Fig. 7 & ¶ [0137-147]) disposed above the sensor module (740), the display (720) comprising a first area (e.g. 724, see Fig. 7 & ¶ [0139-147]; also depicted in Figs. 9A-B) corresponding to a location of the sensor module (740) and a second area (e.g. 723, see Fig. 7 & ¶ [0139-147]; also depicted to Figs. 11-13) which is a remaining area other than the first area (724), 
wherein the display (720) comprises:
a pixel layer comprising pixels (e.g. OLEDs in areas 10241, see Fig. 10B & ¶ [0171-179]; see also RGB sub-pixels in Figs. 9B & 11-13);
an electrode layer (e.g. including transistors TFT; see again Fig. 10B & ¶ [0171-179]) disposed beneath the pixel layer, the electrode layer comprising electrodes electrically connected to the pixels (see ¶ [0179]);
conductive patterns (e.g. 9235/11241a-b; see Figs. 9B & 11-13 & ¶ [0163-185]) electrically connected to the pixels and the electrodes; and
nonconductive patterns (e.g. insulating features separating adjacent conductive patterns 9235/11241a-b, which the Examiner submits one of ordinary skill in the art would ascertain as a necessary feature, ubiquitous in OLED display technology) between the pixels,
wherein the conductive patterns (11241a-b) are spaced apart from each other, at different intervals in the first area (e.g. see Fig. 12; as compared to regularly spaced patterns 9235 in Fig. 9B), and
wherein the nonconductive patterns are spaced apart from each other, at different intervals in the first area (as reasonably required, because the “nonconductive patterns” of Jung must contour along the differently spaced conductive patterns in area 12242; see again Fig. 12 & ¶ [0181-182]).

    PNG
    media_image1.png
    454
    712
    media_image1.png
    Greyscale


Regarding Claim 2, Jung teaches the electronic device of claim 1, wherein the conductive patterns (11241a-b) comprise first conductive patterns formed in a first direction and second conductive patterns formed in a second direction substantially perpendicular to the first direction (as evidenced by the arrays of rows and columns illustrated in Figs. 9B & 11-13).

Regarding Claim 4, Jung teaches the electronic device of claim 2, wherein the pixels comprise subpixels (e.g. R/G/B sub-pixels; see Figs. 9B & 11-13 and ¶ [0146]), and wherein the subpixels are separated by the nonconductive patterns (although not explicitly illustrated), and the subpixels of the pixels in the first area (see Figs. 11-13 showing that R/G/B sub-pixels are omitted from areas 11242) have a different shape, size, or disposition from the subpixels in the second area (see Fig. 9B).

Regarding Claim 9, Jung teaches the electronic device of claim 1, wherein the conductive patterns comprise a transparent wire (e.g. 13242a; see Fig. 13 & ¶ [0184-185]) made of a transparent material electrically connected to the electrodes.

Regarding Claim 10, Jung teaches the electronic device of claim 9, wherein the transparent wire (13242a) comprises indium tin oxide (ITO; see again ¶ [0185]) or indium zinc oxide (IZO).

Regarding Claim 11, Jung teaches the electronic device of claim 1, wherein the display (720) comprises multiple layers (e.g. stack of layers 1811/1812/1813; see Fig. 18A & ¶ [0196 & 199]), and each of the multiple layers comprise the conductive patterns or the nonconductive patterns.

Regarding Claim 12, Jung teaches the electronic device of claim 11, wherein shapes of the conductive patterns (11242) or the nonconductive patterns formed on at least one layer among the multiple layers are different from shapes of the conductive patterns or the nonconductive patterns formed on remaining layers among the multiple layers (e.g. as taught by Fig. 12; see ¶ [0184-185]).

Regarding Claim 15, Jung teaches the electronic device of claim 1, wherein the sensor module (740) comprises multiple light sources (e.g. multiple pixels of R/G/B sub-pixels; see again Figs. 11-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of U.S. Pre-Grant Pub. 2008/0106629 to Kurtz et al. (from hereinafter Kurtz).
Regarding Claim 2, Jung teaches the electronic device of claim 1.
Jung may not explicitly teach that, in the first area (e.g. of Figs. 11-13), the display (720) comprises a filter configured to prevent scattering of light emitted or received by the sensor module (740).
Kurtz does teach a similar electronic device (e.g. Figs. 10-15; see Fig. 15 reproduced below for convenience) having a display (e.g. 5; see Figs. 10-14 & ¶ [0055-72]) that comprises a filter (e.g. “band rejection filter” 66 and/or “Fourier plane filter” 70; see Fig. 15 & ¶ [0072-76 & 80-83]) configured to prevent scattering of light emitted or received by the sensor module (41; see ¶ [0072-73]).
Kurtz further teaches that this filter (66/70) predictably and beneficially “can be used to eliminate light outside the region that is to be imaged” (see Id.).

    PNG
    media_image2.png
    608
    808
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the filter (66/70) of Kurtz in the first area (724) of Jung, because Kurtz demonstrates that such a filter predictably and beneficially enhances image quality by reducing the prevalence of image artifacts (see Kurtz ¶ [0075]). 
Furthermore, the claimed filter configuration would have been obvious because Kurtz demonstrates that this is an art-recognized equivalent for the same purpose of enhancing quality of an image sensor integrated with a display device (see MPEP § 2144.06).


Regarding Claim 16, Jung and Kurtz teach (all citations reference Jung unless otherwise indicated) an electronic device (see e.g. Figs. 6A-B, 7, 9A-B, 10A-B, & 11-13) comprising:
a sensor module (e.g. camera 740; see Fig. 7 & ¶ [0140-150]); and
a display (720) disposed above the sensor module (740), the display (720) comprising a first area (724) corresponding to a location of the sensor module (740) and a second area (723) which is a remaining area other than the first area (724), wherein
the display (720) comprises:
a pixel layer comprising pixels (e.g. OLEDs in areas 10241, see Fig. 10B & ¶ [0171-179]; see also RGB sub-pixels in Figs. 9B & 11-13) configured to emit light outwards;
an electrode layer (e.g. including transistors TFT; see again Fig. 10B & ¶ [0171-179]) disposed beneath the pixel layer, the electrode layer comprising electrodes electrically connected to the pixels (see ¶ [0179]);
conductive patterns (e.g. 9235/11241a-b; see Figs. 9B & 11-13 & ¶ [0163-185]) electrically connected to the pixels and the electrodes; and
nonconductive patterns (e.g. insulating features separating adjacent conductive patterns 9235/11241a-b, which the Examiner submits one of ordinary skill in the art would ascertain as a necessary feature, ubiquitous in OLED display technology) separating the pixels, respectively, and
wherein, in the first area (724), the display (720) comprises a filter (e.g. Kurtz 66/70; see Fig. 15 & ¶ [0072-76 & 80-83]) configured to prevent scattering of light emitted or received by the sensor module (740).

Regarding Claim 17, Jung teaches the electronic device of claim 16, wherein the filter (Kurtz 66/70) is formed on one of multiple layers (Jung: stack of layers 1811/1812/1813; see Fig. 18A & ¶ [0196 & 199]) included in the display (Jung 720; Kurtz 5).

Regarding Claim 18, Jung teaches the electronic device of claim 16, wherein the filter (Kurtz 66/70) is formed as at least one pattern around a light source or light-receiving portion of the sensor module (e.g. in Kurtz 40; see Figs. 14a & 15; see ¶ [0080-83]).

Regarding Claim 19, Jung teaches the electronic device of claim 18, wherein the filter (Kurtz 66/70) is disposed along a periphery of the light source or the light-receiving portion (e.g. in Kurtz 40; see Figs. 14a & 15).

Regarding Claim 20, Jung teaches the electronic device of claim 18, wherein the at least one pattern (of Kurtz 66/70) is formed in a shape corresponding to a diffraction pattern of light delivered to the sensor module (e.g. in Kurtz 40; see Figs. 14a & 15 and ¶ [0080-83], discussing the obviousness of filter pattern, teaching “spatial filtering with a fixed pattern Fourier plane filter 70 can reduce the fixed or static spatial frequency patterns created by a display structure” ).

Allowable Subject Matter
The examiner proposed amending both independent Claims 1 & 16 to include the following limitation, which would render the instant claims allowable over the prior art of record:
wherein the pixels comprise a first pixel in the first area, a second pixel in the first area, and a first pixel in the second area; 
wherein the first pixel in the first area comprises fewer subpixels than the second pixel in the first area, and the first pixel in the second area comprises a same number of subpixels as the second pixel in the first area.
	However, after conferring with the Applicant, representative Mirut Dalal informed the examiner in an e-mail communication sent 08/08/2022 that Applicant preferred to receive the instant Office action on the merits instead of adopting the proposed claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892